 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     ELAINE K. VILLAREAL,                                Case No. 1:15-cv-01410-DAD-EPG (PC)
 9
                   Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
10                                                       RECOMMENDING THAT DEFENDANTS’
           v.                                            MOTION TO DISMISS PLAINTIFF’S
11                                                       FIRST AMENDED COMPLAINT, OR
     COUNTY OF FRESNO and SHERIFF                        ALTERNATIVELY, TO STRIKE CERTAIN
12   MARGARET MIMS,                                      PORTIONS THEREOF, BE GRANTED IN
                                                         PART AND DENIED IN PART
13                Defendants.
                                                         (ECF NO. 112)
14
                                                         OBJECTIONS, IF ANY, DUE WITHIN
15                                                       FOURTEEN DAYS
16          I.      BACKGROUND
17          Elaine Villareal (“Plaintiff”) is a former prisoner proceeding in forma pauperis in this
18   civil rights action filed pursuant to 42 U.S.C. § 1983. This case now proceeds on Plaintiff’s
19   First Amended Complaint (“FAC”), on Plaintiff’s § 1983 claims against defendants County of
20   Fresno and Margaret Mims based on conditions of confinement. (ECF No. 95).
21          On June 1, 2018, Defendants filed a motion to dismiss Plaintiff’s FAC for failure to
22   state a claim, or in the alternative, to strike certain portions thereof. (ECF No. 112). On July
23   13, 2018, Plaintiff filed her opposition to the motion. (ECF No. 117). On July 20, 2018,
24   Defendants filed their reply. (ECF No. 118). The Court held a hearing on the motion on July
25   27, 2018. (ECF No. 119).
26          Defendants’ motion is now before the Court. For the reasons described below, the
27   Court will recommend that the motion be granted in part and denied in part.
28   ///

                                                     1
 1          II.       SUMMARY OF PLAINTIFF’S FIRST AMENDED COMPLAINT
 2          Plaintiff filed her FAC on March 12, 2018. (ECF No. 91). Plaintiff’s allegations are as
 3   follows.
 4          Plaintiff was booked into the Fresno County South Annex Jail on March 5, 2015. Due
 5   to overcrowding of the California Prison System and enactment of AB109, she was booked in
 6   Fresno County instead of a state prison.
 7          Plaintiff suffers from severe health problems, including asthma, allergies, pulmonary
 8   problems, and difficulty breathing.
 9          In the Fresno County South Annex Jail, Plaintiff was continuously exposed to
10   unhealthy, cruel, unsafe, and dangerous conditions, including black mold, insect bites, exposed
11   steel, and crumbling concrete with mold, fungus, and possible asbestos. Her asthma worsened,
12   she developed sores on her body, and she experienced pain, emotional distress, and despair.
13          Additionally, she was not afforded even minimal exercise (she was confined to an
14   extremely small cell or cell-block 99% of the time). Defendants deprived Plaintiff of all access
15   to outdoor exercise for a period of weeks, and have not provided Plaintiff with more than an
16   average of 45 minutes per week of outdoor exercise.
17          Further, Plaintiff is a mother of six, but was denied contact visits with her children.
18          Finally, Plaintiff was not afforded any kind of programming to provide transition to
19   everyday life.
20          Plaintiff filed grievances and inmate appeals and notified defendant County of Fresno of
21   the dangerous conditions at the jail and the deleterious effect of policies against contact visits
22   and inmate programming. However, Defendants ignored Plaintiff’s requests.
23          Plaintiff brings a claim against the County of Fresno and Sheriff Margaret Mims for
24   conditions of confinement that violate the cruel and unusual punishment clause of the Eighth
25   Amendment. Plaintiff alleges that “defendants caused and are responsible for the unlawful
26   conduct and resulting harm by, inter alia, authorizing, acquiescing, condoning, acting, omitting
27   or failing to take action to prevent the unlawful conduct, by promulgating or failing to
28   promulgate policies and procedures pursuant to which the unlawful conduct occurred, by

                                                      2
 1   failing and refusing to initiate and maintain adequate training, supervision and staffing with
 2   deliberate indifference to Plaintiff’s rights, by failing to maintain proper and adequate policies,
 3   procedures and protocols, and by ratifying and condoning the unlawful conduct performed by
 4   agents and officers, deputies, medical providers and employees under its direction and control.”
 5   (ECF No. 91, p. 3).
 6          III.    DEFENDANTS’ MOTION TO DISMISS
 7                  a. Legal Standard for Motion to Dismiss
 8          In considering a motion to dismiss, the Court must accept all allegations of material fact
 9   in the complaint as true. Erickson v. Pardus, 551 U.S. 89, 93–94 (2007); Hosp. Bldg. Co. v.
10   Rex Hosp. Trustees, 425 U.S. 738, 740 (1976). The Court must also construe the alleged facts
11   in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974),
12   abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800 (1982); Barnett v. Centoni,
13   31 F.3d 813, 816 (9th Cir.1994) (per curiam). All ambiguities or doubts must also be resolved
14   in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
15          A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of the
16   complaint. See Iqbal, 556 U.S. at 679. Rule 8(a)(2) requires only “a short and plain statement
17   of the claim showing that the pleader is entitled to relief” in order to “give the defendant fair
18   notice of what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.
19   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “The
20   issue is not whether a plaintiff will ultimately prevail but whether the claimant is entitled to
21   offer evidence to support the claims.” Scheuer, 416 U.S. at 236 (1974).
22          The first step in testing the sufficiency of the complaint is to identify any conclusory
23   allegations. Iqbal, 556 U.S. at 679. “Threadbare recitals of the elements of a cause of action,
24   supported by mere conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550
25   U.S. at 555). “[A] plaintiff=s obligation to provide the grounds of his entitlement to relief
26   requires more than labels and conclusions, and a formulaic recitation of the elements of a cause
27   of action will not do.” Twombly, 550 U.S. at 555 (citations and quotation marks omitted).
28          After assuming the veracity of all well-pleaded factual allegations, the second step is for

                                                      3
 1   the court to determine whether the complaint pleads “a claim to relief that is plausible on its
 2   face.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556) (rejecting the traditional
 3   12(b)(6) standard set forth in Conley, 355 U.S. at 45-46). A claim is facially plausible when
 4   the plaintiff “pleads factual content that allows the court to draw the reasonable inference that
 5   the defendant is liable for the misconduct alleged.” Id. at 678 (citing Twombly, 550 U.S. at
 6   556). The standard for plausibility is not akin to a “probability requirement,” but it requires
 7   “more than a sheer possibility that a defendant has acted unlawfully.” Id.
 8          In deciding a Rule 12(b)(6) motion, the Court generally may not consider materials
 9   outside the complaint and pleadings. Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);
10   Gumataotao v. Dir. of Dep't of Revenue & Taxation, 236 F.3d 1077, 1083 (9th Cir. 2001).
11                  b. Legal Standard for Eighth Amendment Conditions of Confinement
12                      Claims
13          Under the Eighth Amendment, prison officials have an affirmative duty to “provide
14   humane conditions of confinement.” Farmer v. Brennan, 511 U.S. 825, 832 (1994).
15   Conditions of confinement may, consistent with the Constitution, be restrictive and harsh. See
16   Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Morgan v. Morgensen, 465 F.3d 1041, 1045
17   (9th Cir. 2006); Osolinski v. Kane, 92 F.3d 934, 937 (9th Cir. 1996); Jordan v. Gardner, 986
18   F.2d 1521, 1531 (9th Cir. 1993) (en banc). However, prison officials have a duty to ensure that
19   prisoners are provided adequate shelter, food, clothing, sanitation, medical care, and personal
20   safety. See Farmer, 511 U.S. at 832; Keenan v. Hall, 83 F.3d 1083, 1089 (9th Cir.1996),
21   opinion amended on denial of reh'g (9th Cir. 1998) 135 F.3d 1318; Johnson v. Lewis, 217 F.3d
22   726, 731 (9th Cir.2000); Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982); Wright v.
23   Rushen, 642 F.2d 1129, 1132–33 (9th Cir.1981); Wolfish v. Levi, 573 F.2d 118, 125 (2nd
24   Cir.1978). A prison official violates the Eighth Amendment if the following two prongs are
25   satisfied: 1) the relevant deprivation must be “objectively, ‘sufficiently serious,’” and 2) the
26   prison official demonstrated subjective “‘deliberate indifference’ to inmate health or safety.”
27   Farmer v. Brennan, 511 US. 825, 834 (1994) (quoting Wilson v. Seiter, 501 U.S. 294, 298,
28   302-03 (1991)).

                                                      4
 1          In examining whether the relevant deprivation is “objectively, ‘sufficiently serious,’”
 2   “[s]ome conditions of confinement may establish an Eighth Amendment violation ‘in
 3   combination’ when each would not do so alone, but only when they have a mutually enforcing
 4   effect that produces the deprivation of a single, identifiable human need such as food, warmth,
 5   or exercise -- for example, a low cell temperature at night combined with a failure to issue
 6   blankets.” Wilson, 501 U.S. at 304. However, “[t]o say that some prison conditions may
 7   interact in this fashion is a far cry from saying that all prison conditions are a seamless web for
 8   Eighth Amendment purposes. Nothing so amorphous as ‘overall conditions’ can rise to the
 9   level of cruel and unusual punishment when no specific deprivation of a single human need
10   exists.” Id. at 305.
11          The requisite state of mind for “deliberate indifference” is one of “more than mere
12   negligence,” but does not go so far as to require a “‘maliciou[s] and sadisti[c]’” state of mind.
13   Farmer, 511 U.S. at 835-36 (quoting Wilson, 501 U.S. at 302-03). Thus, “a prison official
14   cannot be found liable under the Eighth Amendment for denying an inmate humane conditions
15   of confinement unless the official knows of and disregards an excessive risk to inmate health or
16   safety; the official must both be aware of facts from which the inference could be drawn that a
17   substantial risk of serious harm exists, and he must also draw the inference.” Farmer, 511 U.S.
18   at 837. However, the factfinder “may conclude that a prison official knew of a substantial risk
19   from the very fact that the risk was obvious.” Id. at 842 (citation omitted).
20                  c. Supervisory Liability
21          Supervisory personnel are generally not liable under section 1983 for the actions of
22   their employees under a theory of respondeat superior and, therefore, when a named defendant
23   holds a supervisory position, the causal link between him and the claimed constitutional
24   violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v. Stapley, 607 F.2d
25   858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). To state a
26   claim for relief under section 1983 based on a theory of supervisory liability, Plaintiff must
27   allege some facts that would support a claim that the supervisory defendants either: personally
28   participated in the alleged deprivation of constitutional rights; knew of the violations and failed

                                                      5
 1   to act to prevent them; or promulgated or “implemented a policy so deficient that the policy
 2   ‘itself is a repudiation of constitutional rights' and is ‘the moving force of the constitutional
 3   violation.’” Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations
 4   omitted); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). For instance, a supervisor may
 5   be liable for his “own culpable action or inaction in the training, supervision, or control of his
 6   subordinates,” “his acquiescence in the constitutional deprivations of which the complaint is
 7   made,” or “conduct that showed a reckless or callous indifference to the rights of
 8   others.” Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991) (internal citations,
 9   quotation marks, and alterations omitted).
10                  d. Monell Liability
11          “Local governing bodies… can be sued directly under § 1983 for monetary, declaratory,
12   or injunctive relief where… the action that is alleged to be unconstitutional implements or
13   executes a policy statement, ordinance, regulation, or decision officially adopted and
14   promulgated by that body's officers.” Monell, 436 U.S. at 690 (footnote omitted).
15          “Plaintiffs who seek to impose liability on local governments under § 1983 must prove
16   that action pursuant to official municipal policy caused their injury. Official municipal policy
17   includes the decisions of a government's lawmakers, the acts of its policymaking officials, and
18   practices so persistent and widespread as to practically have the force of law. These are
19   action[s] for which the municipality is actually responsible.” Connick v. Thompson, 563 U.S.
20   51, 60–61 (2011) (internal citations and quotations omitted) (alteration in original).
21                  e. Summary of Defendants’ Arguments
22          Defendants argue that Plaintiff has failed to state a claim under the Eighth Amendment
23   for unconstitutional conditions of confinement. (ECF No. 112-2, p. 13).
24          Plaintiff argues that the County of Fresno is liable because defendant Mims had final
25   policymaking authority from the County of Fresno, and defendant Mims, in violating Plaintiff’s
26   constitutional rights, acted pursuant to an expressly adopted official policy, or absence of an
27   official policy, or a widespread or longstanding practice or custom of defendant County of
28   Fresno. (Id.). However, Plaintiff’s complaint is devoid of any factual support regarding the

                                                      6
 1   actions or inactions of defendant Mims. (Id. at 15). Plaintiff’s FAC also fails to explain how,
 2   when, or even whether defendant Mims knew of or learned about any of the allegations. (Id. at
 3   17). Instead, Plaintiff’s FAC included “virtually every piece of legal-standards verbiage related
 4   to the various approaches to a Monell claim that she could find, and simply stitched them all
 5   together and recited them.” (Id. at 15).
 6           Thus, Plaintiff has failed to sufficiently allege that defendant Mims was deliberately
 7   indifferent to Plaintiff’s health or safety. (Id. at 17). And, “the FAC relies on Sheriff Mims as
 8   the sole source of any potential liability for the County under Monell (Public entity liability
 9   standards).” (Id. at 14). Therefore, Plaintiff has also failed to sufficiently allege a claim
10   against the County of Fresno. (Id.).
11           Defendants argues that this kind of “shotgun” pleading violates Federal Rule of Civil
12   Procedure 8. (Id. at 16).
13           Further, Defendants argue that liability cannot be imposed on defendant Mims under a
14   theory of respondeat superior liability. Instead, a “supervisor may be held liable only if he or
15   she ‘participated in or directed the violations, or knew of the violations and failed to act to
16   prevent them.’” (Id. at 28) (quoting Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)).
17   Moreover, for a supervisor to be liable a plaintiff must first state a cognizable claim against the
18   supervisor’s subordinates, which Plaintiff has not done. (Id. at 28-29).
19           Next, Defendants address each of Plaintiff’s specific complaints regarding her
20   conditions of confinement. As to Plaintiff’s complaint regarding a lack of programming,
21   Defendants argue that inmates do not have an Eighth Amendment right to programming. (Id. at
22   31).
23           As to Plaintiff’s complaint regarding a lack of contact visits, Defendants argue that
24   inmates do not have a constitutional right to contact visits. (Id. at 32).
25           As to Plaintiff’s complaints regarding exposed metal and crumbling walls, Defendants
26   argue that Plaintiff lacks standing because she did not plead that she suffered an injury-in-fact.
27   (Id.). Additionally, the mere fact that there is exposed metal and crumbling walls in a prison
28   does not rise to the level of a constitutional violation. (Id. at 33-34).

                                                       7
 1           As to Plaintiff’s complaint regarding insects, Plaintiff failed to allege sufficient facts.
 2   (Id. at 35). She states that she experienced “bites,” but there are no other facts related to this
 3   claim (such as “the length of the alleged exposure, the frequency, type of insect, or the nature
 4   or extent of the alleged infestation or bites”). (Id.).
 5           As to Plaintiff’s complaint regarding a lack of sufficient exercise, the inquiry is fact
 6   specific, and Plaintiff failed to specify the length of the deprivation. (Id. at 37). Additionally,
 7   based on the allegations, it is impossible to ascertain why Plaintiff was denied outdoor exercise.
 8   (Id. at 38). Thus, Plaintiff has failed to state a claim based on this allegation. (Id.).
 9           As to Plaintiff’s complaints regarding mold and asbestos, Plaintiff simply includes legal
10   “buzzwords.” (Id. at 39). She provides no factual allegations about the circumstances
11   surrounding this allegation. (Id.). Thus, Plaintiff has failed to state a claim based on these
12   allegations. (Id. at 40).
13           Finally, Defendants argue that there is no justification in the FAC for punitive damages
14   against defendant Mims. (Id. at 42). Thus, the request for punitive damages should be
15   stricken. (Id.).
16                      f. Summary of Plaintiff’s Arguments
17           Plaintiff argues that, under the applicable legal standards, she has plausibly alleged a
18   claim for relief.
19           As to her allegation regarding lack of outdoor exercise, Plaintiff argues that she alleged
20   the claim in her original complaint, and realleged the claim in her amended complaint. (ECF
21   No. 117, pgs. 7-8). Additionally, “[i]n Allen v. Sakai, the Ninth Circuit found a violation of the
22   Eighth Amendment when a plaintiff in that matter was found to have been provided outdoor
23   recreation during a six-week period of only 45 minutes per week.” (ECF No. 117, p. 8). In this
24   case, Plaintiff alleges that “Defendants have, for periods of weeks, deprived plaintiff of all
25   access to outdoor exercise, and have not provided plaintiff with more than an average of 45
26   minutes per week of outdoor exercise.” (Id.).
27           As to her allegation regarding exposed metal, Plaintiff alleges that the exposed metal
28   could be used as a weapon, “thereby identifying the link between the condition and how such a

                                                       8
 1   condition violates plaintiff’s constitutional right under the Eighth Amendment to be protected
 2   from harm at the hands of other inmates.” (Id. at 9).
 3              As to her allegations regarding insects, fungus and mold exposure, and crumbling walls,
 4   Plaintiff alleges continual exposure to insect bites, insect infestation, and the presence of
 5   insects. (Id.). She also alleges exposure to mold, fungus, and possible asbestos. These
 6   conditions exacerbated her asthma and caused recurring sores on her body. (Id.). Defendants
 7   failed to investigate or resolve the unsafe conditions, despite Plaintiff filing grievances. (Id. at
 8   9-10).
 9              Plaintiff “alleges Monell liability through ratification on the part of Defendant Mims…
10   in addition to alleging municipal liability through inadequate training…, and an expressly
11   adopted official policy.” (Id. at 10).
12              Finally, Plaintiff argues that the FAC does include specific allegations against defendant
13   Mims. “The FAC alleges that Mims, who, as Sheriff, is responsible for the operation of the jail
14   under Title 15 of the California Code of Regulations, ‘ignor[ed] and fail[ed]’ to remedy the
15   substandard conditions of confinement alleged in the FAC. The FAC gives fair notice to the
16   County of Fresno and its Sheriff, Defendant Mims, who is directly responsible by law for
17   operating the jail, which houses inmates who are in a special relationship with her, that their
18   actions in deliberately ignoring substandard conditions in the jail, which Plaintiff exhausted
19   through the county’s exhaustion process, have harmed Plaintiff.” (Id.) (alteration in original).
20                     g. Analysis
21              For the reasons described below, Defendants’ motion will be granted in part and denied
22   in part.
23                             i. Plaintiff’s Claim Based on Dilapidated and Decaying Jail
24              While Defendant attempts to address most of the allegedly unconstitutional conditions
25   separately, in large part, Plaintiff’s complaint centers around the allegation that she was housed
26   in a dilapidated and decaying jail (the Fresno County South Annex Jail). The conditions
27   included mold, fungus, crumbling walls, exposed metal, possible asbestos exposure, and an
28   insect infestation. In addition to putting Plaintiff at risk of being attacked by other inmates,

                                                        9
 1   these conditions led to the worsening of Plaintiff’s asthma, insect bites, and Plaintiff
 2   developing sores.
 3          Taken together, which is how Plaintiff alleged her claim, the Court finds that Plaintiff
 4   has plausibly alleged that the conditions led to an objectively sufficiently serious deprivation.
 5          While Defendant also argues that Plaintiff’s complaint is devoid of any factual support
 6   regarding the actions or inactions of defendant Mims, Plaintiff alleges she filed grievances,
 7   which put jail officials on alert. Moreover, many of the alleged conditions appear to be
 8   obvious, and a factfinder “may conclude that a prison official knew of a substantial risk from
 9   the very fact that the risk was obvious.” Farmer, 511 U.S. at 842 (citation omitted).
10   Accordingly, Plaintiff has plausibly alleged that defendant Mims knew of the conditions, but
11   did nothing to remedy them.
12          Moreover, given that, allegedly, nothing was done despite the apparent obviousness of
13   the conditions, as well as the grievances that Plaintiff filed, Plaintiff has plausibly alleged that
14   the jail was kept in this state as a matter of official municipal policy. “Official municipal
15   policy includes the decisions of a government's lawmakers, the acts of its policymaking
16   officials, and practices so persistent and widespread as to practically have the force of law.
17   These are action[s] for which the municipality is actually responsible.” Connick, 563 U.S. at
18   60–61 (2011) (internal citations and quotations omitted) (alteration in original).
19          As to Defendants’ standing arguments, they are not well taken. As summarized in the
20   paragraph above, Plaintiff clearly alleges the injuries she suffered.
21          Accordingly, this Court recommends that Defendants’ motion to dismiss be denied as to
22   Plaintiff’s conditions of confinement claim based on the dilapidated and decaying condition of
23   the Fresno County South Annex Jail.
24                          ii. Plaintiff’s Claim Based on Lack of Outdoor Exercise
25          Plaintiff has also sufficiently alleged a conditions of confinement claim based on a lack
26   of outdoor exercise. Plaintiff alleges that she has been confined in Fresno County Jail since
27   March of 2015, and that “Defendants have, for periods of weeks, deprived plaintiff of all access
28   to outdoor exercise, and have not provided plaintiff with more than an average of 45 minutes

                                                      10
 1   per week of outdoor exercise.” (ECF No. 91, p. 5). Plaintiff also alleges that the denial of
 2   exercise was pursuant to policy, and that defendant Mims was the final policy maker for the
 3   County of Fresno. (Id. at 6).
 4            In Keenan, 83 F.3d at 1087, the Ninth Circuit held that an Eighth Amendment claim
 5   based on denial of exercise should proceed to trial where inmate was denied outdoor exercise
 6   for six months as part of his punishment for violating prison rules regarding possession of
 7   weapons. The Keenan court cited to Spain v. Procunier, 600 F.2d 189, 199 (9th Cir. 1979),
 8   where the Ninth Circuit noted that “[t]here is substantial agreement among the cases in this area
 9   that some form of regular outdoor exercise is extremely important to the psychological and
10   physical well being of the inmates.” The Keenan court also cited to Toussaint v. Yockey, 722
11   F.2d 1490, 1492–93 (9th Cir. 1984) (upholding preliminary injunction requiring outdoor
12   exercise) and Allen v. Sakai, 48 F.3d 1082, 1087–88 (9th Cir. 1994) (no qualified immunity to
13   outdoor exercise claim).
14            Given this case law, the Court will recommend denying Defendants’ motion to dismiss
15   as to Plaintiff’s lack of outdoor exercise claim. The Court is not making a determination that
16   Plaintiff’s factual allegations do or do not constitute a constitutional violation, or that
17   Defendants would be liable if a constitutional violation occurred. Instead, the Court finds
18   Plaintiff’s claim sufficient to proceed past this stage of the proceedings.
19                             iii. Plaintiff’s Claim Based on Lack of Programming
20            Plaintiff has failed to state a conditions of confinement claim based on a lack of
21   programming. Plaintiff failed to cite to any case, and the Court is not aware of one, that holds
22   that a lack of programing violates the Eighth Amendment.1 In fact, as Defendants point out in
23   their reply (ECF No. 118, p. 11), Plaintiff’s opposition does not address the issue at all.
24   Accordingly, Plaintiff’s conditions of confinement claim based on a lack of programming
25   should be dismissed.
26   ///
27

28            1
                As discussed on the record at the hearing, there are allegations that might support an equal protection
     claim, but Plaintiff did not allege an equal protection claim in her FAC.

                                                              11
 1                             iv. Plaintiff’s Claim Based on Lack of Contact Visits
 2            Defendants also correctly point out that Plaintiff’s opposition does not address the issue
 3   of contact visits. (Id.). Moreover, prisoners have no Eighth Amendment right to contact
 4   visitation. Barnett v. Centoni, 31 F.3d 813, 817 (9th Cir. 1994) (per curiam); Casey v. Lewis, 4
 5   F.3d 1516, 1523 (9th Cir. 1993); Toussaint v. McCarthy, 801 F.2d 1080, 1113-14 (9th Cir.
 6   1986), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995). Accordingly,
 7   Plaintiff’s conditions of confinement claim based on a lack of contact visits should be
 8   dismissed.
 9                              v. Plaintiff’s Request for Punitive Damages
10            Finally, as to Defendants request to dismiss/strike Plaintiff’s request for punitive
11   damages because Plaintiff failed to allege sufficient facts to support punitive damages, the
12   Court will recommend that it be denied. Rule 54(c) provides that a final judgment “should
13   grant the relief to which each party is entitled, even if the party has not demanded that relief in
14   its pleadings.” Fed. R. Civ. P. 54(c). “Citing this rule, the Ninth Circuit has found that a
15   plaintiff need not include in his complaint a ‘specific prayer for emotional distress or punitive
16   damages’ in order to give the opposing party proper notice of the claim against him.” Preayer
17   v. Ryan, 2017 WL 2351601, at *6 (D. Ariz. May 31, 2017) (quoting Cancellier v. Federated
18   Dep't Stores, 672 F.2d 1312, 1319 (9th Cir. 1982)). If a plaintiff need not even include a prayer
19   for punitive damages in his complaint to receive an award of punitive damages, this Court
20   agrees that it “makes little sense” to require detailed factual allegations to support a demand for
21   punitive damages. Elias v. Navasartian, 2017 WL 1013122, at *5 (citing Soltys v. Costello,
22   520 F.3d 737, 742 (7th Cir. 2008)). Accordingly, the Court will recommend that Defendants’
23   request to dismiss/strike Plaintiff’s request for punitive damages be denied.2
24   ///
25   ///
26

27            2
                 The Court’s recommendation is limited to the issue of whether Defendants’ motion to dismiss/strike is
     an appropriate vehicle to challenge the sufficiency of a prayer for punitive damages. The Court notes that the lack
28   of detail in the FAC concerning punitive damages could become problematic if this case proceeds to trial, and
     Plaintiff requests a jury instruction concerning punitive damages.

                                                             12
 1          IV.      RECOMMENDATIONS
 2          Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that:
 3                1. Defendants’ motion to dismiss Plaintiff’s First Amended Complaint, or
 4                   alternatively, to strike certain portions thereof, be GRANTED IN PART AND
 5                   DENIED IN PART;
 6                2. This case proceed on Plaintiff’s conditions of confinement claim based on the
 7                   dilapidated and decaying condition of the Fresno County South Annex Jail,
 8                   including conditions such as mold, fungus, crumbling walls, exposed metal,
 9                   (potentially) asbestos, and an insect infestation;
10                3. This case proceed on Plaintiff’s conditions of confinement claim based on a
11                   lack of outdoor exercise;
12                4. Plaintiff’s conditions of confinement claim based on a lack of programming be
13                   dismissed;
14                5. Plaintiff’s conditions of confinement claim based on a lack of contact visits be
15                   dismissed; and
16                6. Defendant’s motion to dismiss/strike Plaintiff’s request for punitive damages be
17                   denied;
18          These findings and recommendations will be submitted to the United States district
19   court judge assigned to this action pursuant to the provisions of 28 U.S.C. § 636 (b)(1). Within
20   fourteen (14) days after being served with a copy of these findings and recommendations, any
21   party may file written objections with the court and serve a copy on all parties. Such a
22   document should be captioned “Objections to Magistrate Judge’s Findings and
23   Recommendations.” Any reply to the objections shall be served and filed within seven (7)
24   days after service of the objections.
25   \\\
26   \\\
27   \\\
28   \\\

                                                     13
 1          The parties are advised that failure to file objections within the specified time may
 2   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
 3   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     January 29, 2019                            /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    14
